The information in this preliminary prospectus supplement is not complete and may be changed.Neither this preliminary prospectus supplement nor the accompanying prospectus is an offer to sell the securities and neither is soliciting any offer to buy the securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion dated March 13, 2013 Preliminary Prospectus Supplement (To Prospectus dated December 6, 2012) $ Indiana Michigan Power Company % Senior Notes, Series J, due 20 Interest on the Senior Notes is payable semi-annually onandof each year, beginning2013.The Senior Notes will mature on20.We may redeem the Senior Notes either in whole or in part at our option at any time, and from time to time, at the redemption prices described on page S-4 of this prospectus supplement.The Senior Notes do not have the benefit of a sinking fund. The Senior Notes are unsecured and rank equally with all of our other unsecured and unsubordinated indebtedness from time to time outstanding and will be effectively subordinated to all of our secured debt, to the extent of the assets securing such debt.We will issue the Senior Notes only in registered form in multiples of $1,000. Per Note Total Public offering price(1) .... . % $ Underwriting discount.... . % $ Proceeds, before expenses, to Indiana Michigan Power Company % $ (1)Plus accrued interest, if any, from March, 2013. INVESTING IN THESE NOTES INVOLVES RISKS.SEE THE SECTION ENTITLED “RISK FACTORS” ON PAGE S-3 OF THIS PROSPECTUS SUPPLEMENT FOR MORE INFORMATION. Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of the Senior Notes or determined that this prospectus supplement or the accompanying prospectus is accurate or complete.Any representation to the contrary is a criminal offense. The Senior Notes are expected to be delivered in book-entry form only through The Depository Trust Company on or about March, 2013. Joint Book-Running Managers Credit Suisse KeyBanc Capital Markets UBS Investment Bank Co-Managers Fifth Third Securities, Inc. Loop Capital Markets Mizuho Securities The date of this prospectus supplement is March, 2013. You should rely only on the information incorporated by reference or provided in this prospectus supplement and the accompanying prospectus and any written communication from us or the underwriters specifying the final terms of the offering.We have not authorized anyone to provide you with different information.We are not making an offer of these securities in any state where the offer is not permitted.You should not assume that the information in this prospectus supplement is accurate as of any date other than the date on the front of the document. TABLE OF CONTENTS Prospectus Supplement RISK FACTORS S-3 USE OF PROCEEDS S-3 SUPPLEMENTAL DESCRIPTION OF THE SENIOR NOTES S-3 UNDERWRITING S-7 LEGAL OPINIONS S-8 EXPERTS S-8 Prospectus THE COMPANY 2 PROSPECTUS SUPPLEMENTS 2 RISK FACTORS 2 WHERE YOU CAN FIND MORE INFORMATION 2 RATIO OF EARNINGS TO FIXED CHARGES 3 USE OF PROCEEDS 4 DESCRIPTION OF THE NOTES 4 PLAN OF DISTRIBUTION 11 LEGAL OPINIONS 12 EXPERTS 12 S-2 RISK FACTORS Investing in the Senior Notes involves risk.Please see the risk factors in our Annual Report on Form 10-K for the fiscal year ended December 31, 2012 which is incorporated by reference in this prospectus supplement and the accompanying prospectus.Before making an investment decision, you should carefully consider these risks as well as other information contained or incorporated by reference in this prospectus supplement and the accompanying prospectus.The risks and uncertainties described are those presently known to us.Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our operations, our financial results and the value of the Senior Notes. USE OF PROCEEDS The net proceeds from the sale of the Senior Notes will be used for general corporate purposes relating to our utility business.These purposes may include funding our construction program and replenishing working capital.If we do not use the net proceeds immediately, we temporarily invest them in short-term, interest-bearing obligations.We estimate that our construction costs in 2013 will approximate $484 million, exclusive of allowance for funds used during construction. SUPPLEMENTAL DESCRIPTION OF THE SENIOR NOTES The following description of the particular terms of the Senior Notes supplements and in certain instances replaces the description of the general terms and provisions of the Senior Notes under “Description of the Notes” in the accompanying prospectus.We will issue the Senior Notes under an Indenture, dated as of October 1, 1998, between us and The Bank of New York Mellon Trust Company, N.A., as Trustee, as supplemented and amended and as to be further supplemented and amended as of the issue date for the Senior Notes. Principal Amount, Maturity, Interest and Payment The Senior Notes will initially be issued in an aggregate principal amount of $.We may at any time and from time to time, without consent of the holders of the Senior Notes, issue additional notes having the same ranking, interest rate, maturity and other terms (other than the date of issuance, issue price and, in some circumstances, the initial interest accrual date and initial interest payment date) as the Senior Notes.These notes, together with the Senior Notes, will be a single series of notes under the Indenture. The Senior Notes will mature and become due and payable, together with any accrued and unpaid interest, on20and will bear interest at the rate of% per year from2013 until, 20.The Senior Notes are not subject to any sinking fund provision. Interest on each Senior Note will be payable semi-annually in arrears on eachandand at redemption, if any, or maturity.The initial interest payment date is2013.Each payment of interest shall include interest accrued through the day before such interest payment date.Interest on the Senior Notes will be computed on the basis of a 360-day year consisting of twelve 30-day months. S-3 We will pay interest on the Senior Notes (other than interest payable at redemption, if any, or maturity) in immediately available funds to the registered holders of the Senior Notes as of the Regular Record Date (as defined below) for each interest payment date. We will pay the principal of the Senior Notes and any premium and interest payable at redemption, if any, or at maturity in immediately available funds at the office of The Bank of New York Mellon Trust Company, N.A., 2 North LaSalle Street in Chicago, Illinois. The Senior Notes will be issued in minimum denominations of $1,000 and integral multiples thereof. If any interest payment date, redemption date or the maturity is not a Business Day (as defined below), we will pay all amounts due on the next succeeding Business Day and no additional interest will be paid, except that if such Business Day is in the next succeeding calendar year, we will make payment on the immediately preceding Business Day. The “Regular Record Date” will be theorprior to the relevant interest payment date (whether or not a Business Day). “Business Day” means any day that is not a day on which banking institutions in New York City are authorized or required by law or regulation to close. Optional Redemption We may redeem the Senior Notes at our option at any time upon no more than 60 and not less than 30 days’ notice by mail. At any time prior to, 20, we may redeem the Senior Notes either as a whole or in part at a redemption price equal to the greater of (1) 100% of the principal amount of the Senior Notes being redeemed and (2) the sum of the present values of the remaining scheduled payments of principal and interest on the Senior Notes being redeemed (excluding the portion of any such interest accrued to the date of redemption) discounted (for purposes of determining present value) to the redemption date on a semi-annual basis (assuming a 360-day year consisting of twelve 30-day months) at the Treasury Rate (as defined below) plusbasis points, plus, in each case, accrued interest thereon to the date of redemption. At any time on or after, 20, we may redeem the Senior Notes in whole or in part at 100% of the principal amount of the Senior Notes being redeemed, plus accrued interest thereon to the date of redemption. “Comparable Treasury Issue” means the United States Treasury security selected by an Independent Investment Banker as having a maturity comparable to the remaining term (“remaining life”) of the Senior Notes that would be utilized, at the time of selection and in accordance with customary financial practice, in pricing new issues of corporate debt securities of comparable maturity to the remaining life of the Senior Notes. “Comparable Treasury Price” means, with respect to any redemption date, (1) the average of the Reference Treasury Dealer Quotations for such redemption date, after excluding the S-4 highest and lowest such Reference Treasury Dealer Quotations, or (2) if we obtain fewer than four such Reference Treasury Dealer Quotations, the average of all such quotations. “Independent Investment Banker” means one of the Reference Treasury Dealers appointed by us and reasonably acceptable to the Trustee. “Reference Treasury Dealer” means each of Credit Suisse Securities (USA) LLC, UBS Securities LLC, and a Primary Treasury Dealer (defined herein) selected by KeyBanc Capital Markets Inc., and their respective successors; provided, however, that if any of the foregoing shall cease to be a primary U.S. government securities dealer in the United States (a “Primary Treasury Dealer”), we will substitute therefor another Primary Treasury Dealer reasonably acceptable to the Trustee. “Reference Treasury Dealer Quotations” means, with respect to each Reference Treasury Dealer and any redemption date, the average, as determined by the Trustee, of the bid and asked prices for the Comparable Treasury Issue (expressed in each case as a percentage of its principal amount) quoted in writing to the Trustee by such Reference Treasury Dealer at or before 3:30 p.m., New York City time, on the third Business Day preceding such redemption date. “Treasury Rate” means, with respect to any redemption: · the yield, under the heading which represents the average for the week immediately preceding the date on which the notice of redemption is mailed to the registered holders of the securities (the “calculation date”) appearing in the most recently published statistical release designated “H.15(519)” or any successor publication which is published weekly by the Board of Governors of the Federal Reserve System and which establishes yields on actively traded U.S. Treasury securities adjusted to constant maturity under the caption “Treasury Constant Maturities,” for the maturity corresponding to the Comparable Treasury Issue (if no maturity is within three months before or after the remaining life (as defined above), yields for the two published maturities most closely corresponding to the Comparable Treasury Issue will be determined and the Treasury Rate will be interpolated or extrapolated from such yields on a straight line basis, rounding to the nearest month); or · if such release (or any successor release) is not published during the week preceding the calculation date or does not contain such yields, the rate per annum equal to the semiannual equivalent yield to maturity of the Comparable Treasury Issue, calculated using a price for the Comparable Treasury Issue (expressed as a percentage of its principal amount) equal to the Comparable Treasury Price for such redemption date. Limitations on Liens So long as any of our Senior Notes issued pursuant to this prospectus supplement are outstanding, we will not create or suffer to be created or to exist any additional mortgage, pledge, security interest, or other lien (collectively “Liens”) on any of our utility properties or tangible assets now owned or hereafter acquired to secure any indebtedness for borrowed money (“Secured S-5 Debt”), without providing that such Senior Notes will be similarly secured.This restriction does not apply to our subsidiaries, nor will it prevent any of them from creating or permitting to exist Liens on their property or assets to secure any Secured Debt.In addition, this restriction does not prevent the creation or existence of: · Liens on property existing at the time of acquisition or construction of such property (or created within one year after completion of such acquisition or construction), whether by purchase, merger, construction or otherwise, or to secure the payment of all or any part of the purchase price or construction cost thereof, including the extension of any Liens to repairs, renewals, replacements, substitutions, betterments, additions, extensions and improvements then or thereafter made on the property subject thereto; · Financing of our accounts receivable for electric service; · Any extensions, renewals or replacements (or successive extensions, renewals or replacements), in whole or in part, of liens permitted by the foregoing clauses; and · The pledge of any bonds or other securities at any time issued under any of the Secured Debt permitted by the above clauses. In addition to the permitted issuances above, Secured Debt not otherwise so permitted may be issued in an amount that does not exceed 15% of Net Tangible Assets as defined below. “Net Tangible Assets” means the total of all assets (including revaluations thereof as a result of commercial appraisals, price level restatement or otherwise) appearing on our balance sheet, net of applicable reserves and deductions, but excluding goodwill, trade names, trademarks, patents, unamortized debt discount and all other like intangible assets (which term shall not be construed to include such revaluations), less the aggregate of our current liabilities appearing on such balance sheet.For purposes of this definition, our balance sheet does not include assets and liabilities of our subsidiaries. This restriction also will not apply to or prevent the creation or existence of leases made, or existing on property acquired, in the ordinary course of business. Additional Information For additional important information about the Senior Notes, see “Description of the Notes” in the accompanying prospectus, including:(i) additional information about the terms of the Senior Notes, (ii) general information about the Indenture and the Trustee, and (iii) a description of events of default under the Indenture. S-6 UNDERWRITING Credit Suisse Securities (USA) LLC, KeyBanc Capital Markets Inc. andUBS Securities LLC are acting as representatives of the underwriters named below with respect to the Senior Notes.Subject to the terms and conditions of the underwriting agreement, we have agreed to sell to each of the underwriters named below and each of the underwriters has severally and not jointly agreed to purchase from us the respective principal amount of Senior Notes set forth opposite its name below: Principal Amount Underwriter of Senior Notes Credit Suisse Securities (USA) LLC. $ KeyBanc Capital Markets Inc UBS Securities LLC Fifth Third Securities, Inc. Loop Capital Markets LLC Mizuho Securities USA Inc. Total $ In the underwriting agreement, the underwriters have agreed, subject to the terms and conditions set forth therein, to purchase all of the Senior Notes offered hereby if any of the Senior Notes are purchased. The expenses associated with the offer and sale of the Senior Notes, excluding underwriting discount, are expected to be approximately $325,000. The underwriters propose to offer the Senior Notes to the public initially at the public offering price set forth on the cover page of this prospectus supplement and may offer the Senior Notes to certain dealers initially at that price less a concession not in excess of% per Senior Note.The underwriters may allow, and those dealers may reallow, a discount not in excess of% per Senior Note to certain other dealers.After the initial public offering, the public offering price, concession and discount may be changed. Prior to this offering, there has been no public market for the Senior Notes.The Senior Notes will not be listed on any securities exchange.Certain underwriters have advised us that they intend to make a market in the Senior Notes.The underwriters will have no obligation to make a market in the Senior Notes, however, and may cease market making activities, if commenced, at any time.There can be no assurance of a secondary market for the Senior Notes, or that the Senior Notes may be resold. We have agreed to indemnify the underwriters against certain liabilities, including liabilities under the Securities Act of 1933, as amended, or contribute to payments that each underwriter may be required to make in respect thereof. In connection with the offering, the underwriters may purchase and sell the Senior Notes in the open market.These transactions may include over-allotment and stabilizing transactions and purchases to cover syndicate short positions created in connection with the offering.Stabilizing transactions consist of certain bids or purchases for the purposes of preventing or retarding a decline in the market price of the Senior Notes and syndicate short positions involve the sale by the underwriters of a greater number of Senior Notes than they are required to purchase from us in the offering.The underwriters also may impose a penalty bid, whereby selling concessions allowed to syndicate members or other broker dealers in respect of the securities sold in the offering for their account may be reclaimed by the syndicate if such Senior Notes are repurchased by the syndicate in stabilizing or covering transactions.These activities may stabilize, maintain or otherwise affect the S-7 market price of the Senior Notes, which may be higher than the price that might otherwise prevail in the open market, and these activities, if commenced, may be discontinued at any time.These transactions may be effected in the over-the-counter market or otherwise. The underwriters and their respective affiliates are full service financial institutions engaged in various activities, which may include sales and trading, commercial and investment banking, advisory, investment management, investment research, principal investment, hedging, market making, brokerage and other financial and non-financial activities and services. In the ordinary course of their various business activities, the underwriters and their respective affiliates have made or held, and may in the future make or hold, a broad array of investments including serving as counterparties to certain derivative and hedging arrangements, and may have actively traded, and, in the future may actively trade, debt and equity securities (or related derivative securities), and financial instruments (including bank loans) for their own account and for the accounts of their customers and may have in the past and at any time in the future hold long and short positions in such securities and instruments. Such investment and securities activities may have involved, and in the future may involve, securities and instruments of the Company. Some of the underwriters or their affiliates engage in transactions with, and have performed services for, us and our affiliates in the ordinary course of business and have, from time to time, performed, and may in the future perform, various financial advisory, commercial and investment banking services for us, for which they received, or will receive, customary fees and expenses.For instance, affiliates of certain of the underwriters are lenders under our parent company's revolving credit facilities. LEGAL OPINIONS Jeffrey D. Cross or Thomas G. Berkemeyer, Deputy General Counsel and Associate General Counsel, respectively, of American Electric Power Service Corporation, our service company affiliate, will issue an opinion about the legality of the notes for us.Hunton & Williams LLP, New York, New York will issue an opinion for the underwriters.From time to time, Hunton & Williams LLP acts as counsel to our affiliates for some matters. EXPERTS The consolidated financial statements and the related financial statement schedule, incorporated by reference in the Prospectus to which this Prospectus Supplement relates from the Indiana Michigan Power Company Annual Report on Form 10-K for the year ended December 31, 2012, have been audited by Deloitte & Touche LLP, an independent registered public accounting firm, as stated in their reports which are incorporated herein by reference.Such consolidated financial statements and financial statement schedule have been so incorporated in reliance upon the reports of such firm given upon their authority as experts in accounting and auditing. S-8 PROSPECTUS INDIANA MICHIGAN POWER COMPANY 1 RIVERSIDE PLAZA COLUMBUS, OHIO 43215 (614) 716-1000 UNSECURED NOTES TERMS OF SALE The following terms may apply to the notes that we may sell at one or more times.A prospectus supplement or pricing supplement will include the final terms for each note.If we decide to list upon issuance any note or notes on a securities exchange, a prospectus supplement or pricing supplement will identify the exchange and state when we expect trading could begin. - Mature 9 months to 60 years - Fixed or floating interest rate - Remarketing features - Certificate or book-entry form - Subject to redemption or repayment - Not convertible, amortized or subject to a sinking fund - Interest paid on fixed rate notes monthly, quarterly or semi-annually - Interest paid on floating rate notes monthly, quarterly, semi-annually, or annually - Issued in multiples of a minimum denomination INVESTING IN THESE NOTES INVOLVES RISKS.SEE THE SECTION ENTITLED “RISK FACTORS” BEGINNING ON FOR MORE INFORMATION. The notes have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission, nor have these organizations determined that this prospectus is accurate or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is December 6, 2012. 1 THE COMPANY We generate, sell, purchase, transmit and distribute electric power.We serve approximately 582,000 retail customers in northern and eastern Indiana and a portion of southwestern Michigan.We also sell and transmit power at wholesale to other electric utilities, municipalities, rural electric cooperatives and nonutility entities engaged in the wholesale power market.Our principal executive offices are located at 1 Riverside Plaza, Columbus, Ohio 43215 (telephone number 614-716-1000).We are a subsidiary of American Electric Power Company, Inc. (“AEP”), a public utility holding company, and we are a part of the American Electric Power integrated utility system.The executive offices of American Electric Power Company, Inc. are located at 1 Riverside Plaza, Columbus, Ohio43215 (telephone number 614-716-1000). PROSPECTUS SUPPLEMENTS We may provide information to you about the notes in up to three separate documents that progressively provide more detail: (a) this prospectus provides general information some of which may not apply to your notes; (b) the accompanying prospectus supplement provides more specific terms of your notes; and (c) if not included in the accompanying prospectus supplement, a pricing supplement will provide the final terms of your notes.It is important for you to consider the information contained in this prospectus, the prospectus supplement and any pricing supplement in making your investment decision. RISK FACTORS Investing in our notes involves risk.Please see the risk factors described in our most recent Annual Report on Form 10-K and all subsequent Quarterly Reports on Form 10-Q, which are incorporated by reference in this prospectus.Before making an investment decision, you should carefully consider these risks as well as other information contained or incorporated by reference in this prospectus.The risks and uncertainties described are those presently known to us.Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our business operations, our financial results and the value of our notes. WHERE YOU CAN FIND MORE INFORMATION This prospectus is part of a registration statement we filed with the Securities and Exchange Commission (“SEC”).We also file annual, quarterly and special reports and other information with the SEC.You may read and copy any document we file at the SEC’s Public Reference Room at treet N.E., Room 1580, Washington, D.C.20549.Please call the SEC at 1-800-SEC-0330 for further information on the public reference rooms.You may also examine our SEC filings through the SEC’s web site at http://www.sec.gov. 2 The SEC allows us to “incorporate by reference” the information we file with them, which means that we can disclose important information to you by referring you to those documents.The information incorporated by reference is considered to be part of this prospectus, and later information that we file with the SEC will automatically update and supersede this information.We incorporate by reference the documents listed below and any future filings made with the SEC under Sections 13(a), 13(c), 14, or 15(d) of the Securities Exchange Act of 1934 (including any documents filed after the date of the initial registration statement and prior to its effectiveness) until we sell all the notes. · Annual Report on Form 10-K for the year ended December 31, 2011; and · Quarterly Reports on Form 10-Q for the quarters ended March 31, 2012, June 30, 2012 and September 30, 2012. You may request a copy of these filings, at no cost, by writing or telephoning us at the following address: Investor Relations American Electric Power Service Corporation 1 Riverside Plaza Columbus, Ohio43215 614-716-1000 You should rely only on the information incorporated by reference or provided in this prospectus or any supplement and in any written communication from us or any underwriter specifying the final terms of the particular offering.We have not authorized anyone else to provide you with different information.We are not making an offer of these notes in any state where the offer is not permitted.You should not assume that the information in this prospectus or any supplement is accurate as of any date other than the date on the front of those documents. RATIO OF EARNINGS TO FIXED CHARGES The Ratio of Earnings to Fixed Charges for each of the periods indicated is as follows: Twelve Months Period Ended Ratio December 31, 2007 2.26 December 31, 2008 2.15 December 31, 2009 2.71 December 31, 2010 2.08 December 31, 2011 2.19 September 30, 2012 1.93 3 The Ratio of Earnings to Fixed Charges for the nine months ended September 30, 2012 was 2.21.For current information on the Ratio of Earnings to Fixed Charges, please see our most recent Form 10-Q.See Where You Can Find More Information on the previous page. USE OF PROCEEDS Unless otherwise stated in a prospectus supplement, the net proceeds from the sale of the notes will be used for funding our construction program and for other general corporate purposes relating to our utility business.These purposes may include redeeming or repurchasing outstanding debt (including the repayment of advances from affiliates) and replenishing working capital.If we do not use the net proceeds immediately, we will temporarily invest them in short-term, interest-bearing obligations.We estimate that our construction costs in 2012 will approximate $468 million.At September 30, 2012, we had no advances from affiliates outstanding. DESCRIPTION OF THE NOTES General We will issue the notes under an Indenture dated October 1, 1998 (as previously supplemented and amended) between us and the Trustee, The Bank of New York Mellon Trust Company, N.A.This prospectus briefly outlines some provisions of the Indenture.If you would like more information on these provisions, you should review the Indenture and any supplemental indentures or company orders that we have filed or will file with the SEC.See Where You Can Find More Information on how to locate these documents.You may also review these documents at the Trustee’s offices at 2 North LaSalle Street, Chicago, Illinois. The Indenture does not limit the amount of notes that may be issued.The Indenture permits us to issue notes in one or more series or tranches upon the approval of our board of directors and as described in one or more company orders or supplemental indentures.Each series of notes may differ as to their terms.The Indenture also gives us the ability to reopen a previous issue of a series of notes and issue additional notes of such series. The notes are unsecured and will rank equally with all our unsecured unsubordinated debt.For current information on our debt outstanding see our most recent Form 10-K and Form 10-Q. See Where You Can Find More Information. The notes will be denominated in U.S. dollars and we will pay principal and interest in U.S. dollars.Unless an applicable pricing or prospectus supplement states otherwise, the notes will not be subject to any conversion, amortization, or sinking fund.We expect that the notes will be “book-entry,” represented by a permanent global note registered in the name of 4 The Depository Trust Company, or its nominee.We reserve the right, however, to issue note certificates registered in the name of the noteholders. In the discussion that follows, whenever we talk about paying principal on the notes, we mean at maturity or redemption. Also, in discussing the time for notices and how the different interest rates arecalculated, all times are New York City time and all references to New York mean the City of New York, unless otherwise noted. The following terms may apply to each note as specified in the applicable pricing or prospectus supplement and the note. Redemptions If we issue redeemable notes, we may redeem such notes at our option unless an applicable pricing or prospectus supplement states otherwise.The pricing or prospectus supplement will state the terms of redemption.We may redeem notes in whole or in part by delivering written notice to the noteholders no more than 60, and not less than 30, days prior to redemption.If we do not redeem all the notes of a series at one time, the Trustee selects the notes to be redeemed in a manner it determines to be fair. Remarketed Notes If we issue notes with remarketing features, an applicable pricing or prospectus supplement will describe the terms for the notes including: interest rate, remarketing provisions, our right to redeem notes, the holders’ right to tender notes, and any other provisions. Book-Entry Notes - Registration, Transfer, and Payment of Interest and Principal Unless otherwise stated in a prospectus supplement, the Depository Trust Company (“DTC”), New York, New York, will act as securities depository for the notes.The notes will be issued as fully-registered notes registered in the name of Cede & Co. (DTC’s partnership nominee) or such other name as may be requested by an authorized representative of DTC.One fully-registered note certificate will be issued for each issue of the notes, each in the aggregate principal amount of such issue, and will be deposited with DTC. DTC, the world’s largest securities depository, is a limited-purpose trust company organized under the New York Banking Law, a “banking organization” within the meaning of the New York Banking Law, a member of the Federal Reserve System, a “clearing corporation” within the meaning of the New York Uniform Commercial Code, and a “clearing agency” registered pursuant to the provisions of Section 17A of the Securities Exchange Act of 1934, as amended.DTC holds and provides asset servicing for over 3.5 million issues of U.S. and non-U.S. equity issues, corporate and municipal debt issues, and money market instruments (from over 100 countries) that DTC’s participants (“Direct Participants”) deposit with DTC.DTC also facilitates the post-trade settlement among Direct Participants of sales and other securities 5 transactions in deposited securities, through electronic computerized book-entry transfers and pledges between Direct Participants’ accounts.This eliminates the need for physical movement of securities certificates.Direct Participants include both U.S. and non-U.S. securities brokers and dealers, banks, trust companies, clearing corporations, and certain other organizations.DTC is a wholly-owned subsidiary of The Depository Trust & Clearing Corporation (“DTCC”).DTCC is the holding company for DTC, National Securities Clearing Corporation and Fixed Income Clearing Corporation, all of which are registered clearing agencies.DTCC is owned by the users of its regulated subsidiaries.Access to the DTC system is also available to others such as both U.S. and non-U.S. securities brokers and dealers, banks, trust companies, and clearing corporations that clear through or maintain a custodial relationship with a Direct Participant, either directly or indirectly (“Indirect Participants”).The DTC Rules applicable to its Participants are on file with the SEC.More information about DTC can be found at www.dtcc.com. Purchases of notes under the DTC system must be made by or through Direct Participants, which will receive a credit for the notes on DTC’s records.The ownership interest of each actual purchaser of each note (“Beneficial Owner”) is in turn to be recorded on the Direct and Indirect Participants’ records.Beneficial Owners will not receive written confirmation from DTC of their purchase.Beneficial Owners are, however, expected to receive written confirmations providing details of the transaction, as well as periodic statements of their holdings, from the Direct or Indirect Participant through which the Beneficial Owner entered into the transaction.Transfers of ownership interests in the notes are to be accomplished by entries made on the books of Direct and Indirect Participants acting on behalf of Beneficial Owners.Beneficial Owners will not receive certificates representing their ownership interests in notes, except in the event that use of the book-entry system for the notes is discontinued. To facilitate subsequent transfers, all notes deposited by Direct Participants with DTC are registered in the name of DTC’s partnership nominee, Cede & Co., or such other name as may be requested by an authorized representative of DTC.The deposit of notes with DTC and their registration in the name of Cede & Co. or such other DTC nominee do not effect any change in beneficial ownership.DTC has no knowledge of the actual Beneficial Owners of the notes; DTC’s records reflect only the identity of the Direct Participants to whose accounts such notes are credited, which may or may not be the Beneficial Owners.The Direct and Indirect Participants will remain responsible for keeping account of their holdings on behalf of their customers. Conveyance of notices and other communications by DTC to Direct Participants, by Direct Participants to Indirect Participants, and by Direct Participants and Indirect Participants to Beneficial Owners will be governed by arrangements among them, subject to any statutory or regulatory requirements as may be in effect from time to time.Beneficial Owners of notes may wish to take certain steps to augment the transmission to them of notices of significant events with respect to the notes, such as redemptions, tenders, defaults, and proposed amendments to the notes documents.For example, Beneficial Owners of notes may wish to ascertain that the nominee holding the notes for their benefit has agreed to obtain and transmit notices to 6 BeneficialOwners.In the alternative, Beneficial Owners may wish to provide their names and addresses to the registrar and request that copies of notices be provided directly to them. Redemption notices shall be sent to DTC.If less than all of the notes are being redeemed, DTC’s practice is to determine by lot the amount of the interest of each Direct Participant in such issue to be redeemed. Neither DTC nor Cede & Co. (nor any other DTC nominee) will consent or vote with respect to the notes unless authorized by a Direct Participant in accordance with DTC’s MMI Procedures.Under its usual procedures, DTC mails an Omnibus Proxy to us as soon as possible after the record date.The Omnibus Proxy assigns Cede & Co.’s consenting or voting rights to those Direct Participants to whose accounts the notes are credited on the record date (identified in a listing attached to the Omnibus Proxy). Redemption proceeds and distributions on the notes will be made to Cede & Co., or such other nominee as may be requested by an authorized representative of DTC.DTC’s practice is to credit Direct Participants’ accounts upon DTC’s receipt of funds and corresponding detail information from us or the Trustee on the payable date in accordance with their respective holdings shown on DTC’s records.Payments by Participants to Beneficial Owners will be governed by standing instructions and customary practices, as is the case with notes held for the accounts of customers in bearer form or registered in “street name”, and will be the responsibility of such Participant and not of DTC, the Trustee or us, subject to any statutory or regulatory requirements as may be in effect from time to time.Payment of redemption proceeds and distributions to Cede & Co. (or such other nominee as may be requested by an authorized representative of DTC) is our or the Trustee’s responsibility, disbursement of such payments to Direct Participants will be the responsibility of DTC, and disbursement of such payments to the Beneficial Owners will be the responsibility of Direct and Indirect Participants. A Beneficial Owner shall give notice to elect to have its notes purchased or tendered, through its Participant, to the Tender/Remarketing Agent, and shall effect delivery of such notes by causing the Direct Participant to transfer the Participant’s interest in the notes, on DTC’s records, to the Tender/Remarketing Agent.The requirement for physical delivery of the notes in connection with an optional tender or a mandatory purchase will be deemed satisfied when the ownership rights in the notes are transferred by Direct Participants on DTC’s records and followed by a book-entry credit of tendered notes to the Tender/Remarketing Agent’s DTC account. DTC may discontinue providing its services as depository with respect to the notes at any time by giving reasonable notice to us.Under such circumstances, in the event that a successor depository is not obtained, note certificates are required to be printed and delivered. 7 We may decide to discontinue use of the system of book-entry only transfers through DTC (or a successor securities depository).In that event, note certificates will be printed and delivered to DTC. The information in this section concerning DTC and DTC’s book-entry system has been obtained from sources that we believe to be reliable, but we take no responsibility for the accuracy thereof. Note Certificates-Registration, Transfer, and Payment of Interest and Principal If we issue note certificates, they will be registered in the name of the noteholder. The notes may be transferred or exchanged, pursuant to administrative procedures in the Indenture, without the payment of any service charge (other than any tax or other governmental charge) by contacting the paying agent.Payments on note certificates will be made by check. Interest Rate The interest rate on the notes will either be fixed or floating.The interest paid will include interest accrued to, but excluding, the date of maturity or redemption.Interest is generally payable to the person in whose name the note is registered at the close of business on the record date before each interest payment date.Interest payable at maturity or redemption, however, will be payable to the person to whom principal is payable. Unless an applicable pricing or prospectus supplement states otherwise, if we issue a note after a record date but on or prior to the related interest payment date, we will pay the first interest payment on the interest payment date after the next record date.We will pay interest payments by check or wire transfer, at our option. Fixed Rate Notes A pricing or prospectus supplement will designate the record dates, payment dates and the fixed rate of interest payable on a note.We will pay interest monthly, quarterly or semi-annually, and upon maturity or redemption.Unless an applicable pricing or prospectus supplement states otherwise, if any payment date falls on a day that is not a business day, we will pay interest on the next business day and no additional interest will be paid.Interest payments will be the amount of interest accrued to, but excluding, each payment date.Interest will be computed using a 360-day year of twelve 30-day months. Floating Rate Notes Each floating rate note will have an interest rate formula.The applicable pricing supplement will state the initial interest rate or interest rate formula on each note effective until 8 the first interest reset date.The applicable pricing or prospectus supplement will state the method and dates on which the interest rate will be determined, reset and paid. Events of Default “Event of Default” means any of the following: - failure to pay for three business days the principal of (or premium, if any, on) any note of a series when due and payable; - failure to pay for 30 days any interest on any note of any series when due and payable; - failure to perform any other requirements in such notes, or in the Indenture in regard to such notes, for 90 days after notice; - certain events of bankruptcy or insolvency; or - any other event of default specified in a series of notes. An Event of Default for a particular series of notes does not necessarily mean that an Event of Default has occurred for any other series of notes issued under the Indenture.If an Event of Default occurs and continues, the Trustee or the holders of at least 33% of the principal amount of the notes of the series affected may require us to repay the entire principal of the notes of such series within ten days after the date of such notice (“Repayment Acceleration”).In most instances, the holders of at least a majority in aggregate principal amount of the notes of the affected series may rescind a previously triggered Repayment Acceleration if we have first cured our default by depositing with the Trustee enough money to pay all (unaccelerated) past due amounts and penalties, if any. The Trustee must within 90 days after a default occurs, notify the holders of the notes of the series of default unless such default has been cured or waived.We are required to file an annual certificate with the Trustee, signed by an officer, concerning any default by us under any provisions of the Indenture. Subject to the provisions of the Indenture relating to its duties in case of default, the Trustee shall be under no obligation to exercise any of its rights or powers under the Indenture at the request, order or direction of any holders unless such holders offer the Trustee security or indemnity satisfactory to it.Subject to the provisions for indemnification, the holders of a majority in principal amount of the notes of any series may direct the time, method and place of conducting any proceedings for any remedy available to, or exercising any trust or power conferred on, the Trustee with respect to such notes. 9 Modification of Indenture Under the Indenture, our rights and obligations and the rights of the holders of any notes may be changed.Any change affecting the rights of the holders of any series of notes requires the consent of the holders of not less than a majority in aggregate principal amount of the outstanding notes of all series affected by the change, voting as one class.However, we cannot change the terms of payment of principal or interest, or a reduction in the percentage required for changes or a waiver of default, unless each affected holder consents.We may issue additional series of notes and take other action that does not affect the rights of holders of any series by executing supplemental indentures without the consent of any noteholders. Consolidation, Merger or Sale We may merge or consolidate with any entity or sell substantially all of our assets as an entirety as long as the successor or purchaser expressly assumes the payment of principal, and premium, if any, and interest on the notes. Legal Defeasance We will be discharged from our obligations on the notes of any series at any time if: · we deposit with the Trustee sufficient cash or government securities to paythe principal, interest, any premium and any other sums due to the stated maturity date or a redemption date of the note of the series; and · we deliver to the Trustee an opinion of counsel stating that the federal income tax obligations of noteholders of that series will not change as a result of our performing the action described above. If this happens, the noteholders of the series will not be entitled to the benefits of the Indenture except for registration of transfer and exchange of notes and replacement of lost, stolen or mutilated notes. Covenant Defeasance We will be discharged from our obligations under certain restrictive covenants applicable to the notes of a particular series if, among other things, we perform both of the actions described above.See Legal Defeasance.If this happens, any later breach of that particular restrictive covenant will not result in Repayment Acceleration.If we cause an Event of Default apart from 10 breaching that restrictive covenant, there may not be sufficient money or government obligations on deposit with the Trustee to pay all amounts due on the notes of that series.In that instance, we would remain liable for such amounts. Governing Law The Indenture and notes of all series will be governed by the laws of the State of New York. Concerning the Trustee We and our affiliates use or will use some of the banking services of the Trustee and other services of its affiliates in the normal course of business. PLAN OF DISTRIBUTION We may sell the notes (a) through agents; (b) through underwriters or dealers; or (c) directly to one or more purchasers. By Agents Notes may be sold on a continuing basis through agents designated by us.The agents will agree to use their reasonable efforts to solicit purchases for the period of their appointment. The agents will not be obligated to make a market in the notes.We cannot predict the amount of trading or liquidity of the notes. By Underwriters If underwriters are used in the sale, the underwriters will acquire the notes for their own accounts.The underwriters may resell the notes in one or more transactions, including negotiated transactions, at a fixed public offering price or at varying prices determined at the time of sale.The obligations of the underwriters to purchase the notes will be subject to certain conditions.The underwriters will be obligated to purchase all the notes of the series offered if any of the notes are purchased.Any initial public offering price and any discounts or concessions allowed or re-allowed or paid to dealers may be changed from time to time. Direct Sales We may also sell notes directly.In this case, no underwriters or agents would be involved. 11 General Information Underwriters, dealers, and agents that participate in the distribution of the notes may be underwriters as defined in the Securities Act of 1933 (the “Act”), and any discounts or commissions received by them from us and any profit on the resale of the notes by them may be treated as underwriting discounts and commissions under the Act. We may have agreements with the underwriters, dealers and agents to indemnify them against certain civil liabilities, including liabilities under the Act or to contribute to payments that each underwriter, dealer or agent may be required to make in respect thereto. Underwriters, dealers and agents and their respective affiliates may engage in transactions with, or perform services for, us or our affiliates in the ordinary course of their businesses. LEGAL OPINIONS Jeffrey D. Cross or Thomas G. Berkemeyer, Deputy General Counsel and Associate General Counsel, respectively, of American Electric Power Service Corporation, our service company affiliate, will issue an opinion about the legality of the notes for us.Hunton & Williams LLP, New York, NY will issue an opinion for the agents or underwriters.From time to time, Hunton & Williams LLP acts as counsel to our affiliates for some matters. EXPERTS The consolidated financial statements and the related consolidated financial statement schedule incorporated by reference in this prospectus from the Indiana Michigan Power Company Annual Report on Form 10-K have been audited by Deloitte & Touche LLP, an independent registered public accounting firm, as stated in their reports (which reports express an unqualified opinion and, as to the report related to the consolidated financial statements, includes an explanatory paragraph relating to the adoption of a new accounting pronouncement in 2011), which are incorporated herein by reference.Such consolidated financial statements and financial statement schedule have been so incorporated in reliance upon the reports of such firm given upon their authority as experts in accounting and auditing. 12 $ INDIANA MICHIGAN POWER COMPANY % Senior Notes, Series J, due 20 PROSPECTUS SUPPLEMENT March, 2013 Joint Book-Running Managers Credit Suisse KeyBanc Capital Markets UBS Investment Bank Co-Managers Fifth Third Securities, Inc. Loop Capital Markets Mizuho Securities
